DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2022 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen EP1873332 .
Claim 1. Petersen discloses a tool arrangement (Fig.4-6) for pivoting a tower or a tower segment (5) from a non-erected position to an erected position, comprising: a bottom tool device (1D) with a first device (3) section with an attachment means (P.0031) to removably attach the first device section (3) to a bottom mounting section of the tower or the tower segment (5), and with a second device section (7D) configured to be arranged on a ground and being attachable or attached to the first device section, wherein the bottom tool device comprises a pivot axis (15B) at least when the first device section and the second device section (3 and 1D) are attached to each other, wherein the tower or the tower segment (5), when fixed to the bottom tool device (7D), is pivotable around the pivot axis when being erected, and, when the tower or the tower segment (5) is fixed to the bottom tool device (7D), the pivot axis (15B) is perpendicular to a longitudinal axis of the tower or the tower segment (Fig.4-6).

Claim 2. Petersen discloses an axis forming means is arranged at the first device section and the second device section, the axis forming means engaged with each other when the first device section is attached to the second device section building the pivot axis (Fig.4-6).

Claim 3. Petersen discloses the axis forming means comprises a rod or at least two separate pins arranged at the first device section or the second device section and a rod or pin support arranged at the second device section or the first device section, further wherein the rod or the pins engage in the rod or pin support building the pivot axis (Fig.4-6).

Claim 4. Petersen discloses the second device section comprises a ground plate or frame with several ground spikes protruding from the ground plate or frame for fixing the ground plate or frame to the ground (Fig.4-6 and P.0024).

Claims 1, 5-6, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clethero US4127199.
Claim 1. Clethero discloses a tool arrangement (Fig.4-6) for pivoting a tower or a tower segment (10) from a non-erected position to an erected position, comprising: a bottom tool device (14) with a first device (B) section with an attachment means (19) to removably attach the first device section to a bottom mounting section of the tower or the tower segment (10), and with a second device section (A) configured to be arranged on a ground and being attachable or attached to the first device section, wherein the bottom tool device comprises a pivot axis (21) at least when the first device section and the second device section are attached to each other, wherein the tower or the tower segment (10), when fixed to the bottom tool device, is pivotable around the pivot axis when being erected, and, when the tower or the tower segment is fixed to the bottom tool device, the pivot axis (21) is perpendicular to a longitudinal axis of the tower or the tower segment (Fig.4-6).

Claim 5. Clethero discloses a top tool device (9) configured to be coupled to a hoisting means (13), comprising an attachment means to removably attach the top tool device (15) to a top mounting section of the tower or the tower segment (illustrated in Fig.4-6).

Claim 6. Clethero discloses the top tool device comprises a first hoisting fastener and a second hoisting fastener (denoted by the two cables) to connect the top tool device (15) to the hoisting means to hoist the tower or the tower segment attached to the top tool device (Fig.4-6).

Claim 7. Clethero discloses the attachment means of the bottom tool device and/or of the top tool device comprises a first attachment device and a second attachment device, further wherein a relative position between the first attachment device and the second attachment device is adjustable  (Col.3:25-40). 

Claim 14. Clethero discloses the first hoisting fastener and the second hoisting fastener of the top tool device are located along a connecting line defined by the first attachment device and the second attachment device (denoted by 13 in Fig.6).

Claim 15. Clethero discloses the first device section of the bottom tool device and/or the top tool device comprises a support section (33), and the tower or the tower segment rests on the support section (10) if the tower or the tower segment is in the non-erected position and attached to the respective tool device (Fig.2).

Claim 16. Clethero discloses the bottom tool device and the top tool device comprise a lifting means to lift the tower or the tower segment, when the tower or the tower segment is in the non-erected position and attached to the respective tool devices (Fig.4-6).

Claim 17. Clethero discloses each lifting means is or comprises at least two extendable pillars (denoted by 9 in Figs.4-6).

Claim 18. Clethero discloses the at least two extendable pillars are arranged at sides of the bottom tool device and the top tool device (Figs.4-6).

Claim 19. Clethero discloses the bottom tool device and/or the top tool device comprises pneumatic or hydraulic means for operating and/or positioning the attachment means and/or for operating the lifting means (Abstract - hydraulic ram).

Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the first attachment device and the second attachment device are a clamping device, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633